tcmemo_2010_247 united_states tax_court phu m and yvonne d au petitioners v commissioner of internal revenue respondent docket no filed date phu m and yvonne d au pro sese anna a long for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure penalty under sec_6662 the deficiency and penalty resulted from disallowance of gambling_losses claimed to offset other income of petitioners all section references are to the internal_revenue_code code in effect for findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time the petition was filed on their jointly filed form_1040 u s individual_income_tax_return for petitioners reported adjusted_gross_income of dollar_figure on schedule a itemized_deductions they deducted gambling_losses totaling dollar_figure as other miscellaneous deductions petitioners did not report any gambling winnings and they had no gambling winnings during petitioners’ federal tax_return was prepared using h_r block’s software known as taxcut opinion sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions petitioners acknowledge that they had no gains from their gambling activities during therefore they are not entitled to deduct the losses that they claimed sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs an underpayment is substantial if the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 considering the erroneous nature of the deduction and the amount of the resulting underpayment_of_tax respondent has satisfied the burden of producing evidence that the penalty is appropriate see sec_7491 116_tc_438 an exception to the penalty under sec_6662 applies in cases where there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess such taxpayer’s proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners have the burden of showing reasonable_cause see higbee v commissioner supra pincite petitioners contend that they followed the instructions on the tax preparation software that they used in preparing their tax_return asserting that the software was approved by the irs they indicate that they were unaware of the provisions of the code and that they did not consult any internal_revenue_service irs publications or professional tax advisers before claiming deductions equaling almost half of their reported income in the software instructions are not in the record so we cannot determine how the error occurred we doubt that the instructions if correctly followed permitted a result contrary to the express language of the code petitioners may have acted in good_faith but made a mistake in the absence of evidence of a mistake in the instructions or a more thorough effort by petitioners to determine their correct_tax liability we cannot conclude that they have shown reasonable_cause for the underpayment_of_tax on their return petitioners ask the court to consider correspondence exchanged between them and various representatives of the irs before trial in which an irs representative offered to concede the penalty petitioners declined the concession because they also sought relief from the interest accruing on the underpayment and to have the deficiency reduced in this proceeding however we have no jurisdiction over interest that has not been assessed see generally sec_6404 131_tc_54 the correspondence between petitioners and the irs representatives therefore is not relevant to the issues that we decide petitioners have also referred to their inability to pay the amounts owing as a result of our rulings here their claimed financial hardship can be raised in a proceeding commenced under sec_6330 only if and when collection efforts are made and a notice_of_determination sustaining collection efforts is sent to them ability to pay is also not relevant in this case finally with the notice of trial sent months before the trial date and at the call of the calendar petitioners as pro_se taxpayers were offered the opportunity to confer with volunteer attorneys to discuss the case and to consider the possibility of negotiated settlement without charge to petitioners they did not take advantage of the opportunities when offered and sought delay to consult an attorney only after the court announced the impending resolution of the case against them thus they gave up the possibility of pretrial settlement with possible savings to themselves and prolonged the period in which interest is accruing the variety of services offered by volunteer attorneys frequently results in negotiated settlements it is unfortunate when those who could benefit from the assistance offered by such attorneys do not take advantage of it after a case has been tried and the result stated the opportunity no longer exists to reflect the foregoing decision will be entered for respondent
